       Case 1:20-cv-04209-JPC-RWL Document 25 Filed 11/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X             11/23/2020
MARIA HERMINIA GRATEROL-GARRIDO,                               :
                                                               :   20-CV-4209 (JPC) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
PATRICIA MARIA VEGA,                                           :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        The Court is in receipt of Plainitff’s letter regarding Defendant’s failure to comply

with this Court’s November 19, 2020 Order (Dkt. 23) requiring Defendant to remove

any social media postings disclosing communications purportedly made during the

recent settlement conference.              Accordingly, on November 25, 2020 at 10:30 a.m.,

Defendant shall show cause why she should not be sanctioned for failure to

comply with the November 19 Order. The parties shall appear for the show cause

hearing by calling the teleconference number at (888) 398-2342 and entering

access code 9543348. Defendant’s failure to appear for the hearing may result in

imposition of sanctions, not only for violation of the November 19 Order but also for

failure to appear for the show cause hearing.

                                                     SO ORDERED.



                                                     _______________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE
Dated: November 23, 2020
       New York, New York

Copies transmitted this date to all counsel of record and Defendant pro se via ECF.
